Citation Nr: 0729880	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post L5-S1 interbody fusion. 

2.  Entitlement to an initial compensable rating for left 
hand deformity of the fifth finger proximal interphalangeal 
(PIP) joint.  

3.  Entitlement to an effective date prior to March 7, 2005, 
for service connection for a low back disorder, a left fifth 
finger disorder, and a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993 and from March 1996 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for status post L5-
S1 interbody fusion and assigned a 10 percent rating 
effective March 7, 2005; granted service connection for a 
left hand deformity of the fifth finger PIP joint and 
assigned a noncompensable rating effective March 7, 2005; and 
granted service connection for status post arthroscopy of the 
right knee and assigned a 10 percent rating effective March 
7, 2005.  

The veteran presented testimony at a personal hearing in 
April 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims file.

The issue of entitlement to an initial rating in excess of 10 
percent for status post L5-S1 inter-body fusion is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran's left fifth finger has severe limitation of 
motion.  

2.  The veteran's initial claim for service connection for a 
low back disorder, left little finger disorder, and right 
knee disorder was filed at the RO on March 7, 2005, more than 
one year after his separation from active service and service 
connection subsequently was granted effective March 7, 2005.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disorder, left little finger disorder, and right knee 
disorder received by VA prior to March 7, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left hand 
deformity of fifth finger, PIP joint have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2007).

2.  An effective date earlier than March 7, 2005, for service 
connection for status post L5-S1 interbody fusion, left hand 
deformity of fifth finger, PIP joint, and status post 
arthroscopy of the right knee is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005 and a rating 
decision in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in March 2006.  The veteran received additional 
notification in June 2006.  However, the issuance of a 
supplemental statement of the case is not required because 
the veteran waived agency of original jurisdiction 
consideration of the evidence submitted after the March 2006 
statement of the case.  38 C.F.R. §§ 19.31, 20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The veteran did not respond to a June 2006 letter 
from the RO requesting more evidence.  However, he did 
present additional information at the April 2007 hearing with 
a waiver of review by the agency of original jurisdiction.  
VA has also obtained a medical examination in relation to 
this claim.  As discussed below, further examination of the 
veteran's left little finger disability is not needed.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. PIP joint of fifth finger of left hand

The veteran seeks entitlement to an initial compensable 
evaluation for left hand deformity of fifth finger, PIP 
joint.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  The United 
States Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found, a practice known 
as assigning "staged" ratings.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson, and specifically found that 38 
U.S.C.A. § 5110 (West 2002) and its implementing regulations 
did not require that the final rating be effective the date 
of the claim.

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Service medical records show that in January 1992 the veteran 
sought treatment for an injury to his fifth finger of the 
left hand approximately a month earlier.  He complained that 
his finger was fixed at 90 degrees forward, he could not move 
it and had numbness and tingling in the knuckle.  Clinical 
findings showed edema, no erythema, and no ecchymosis.  
Inward motion was good and outward motion was zero.  
Neurologically the left fifth finger was intact.  X-rays 
revealed no fractures.  The PIP joint of the fifth finger was 
locked at 90 degrees flexion.  The distal neurovascular was 
intact.  At an orthopedic consultation, it was noted that the 
veteran had dislocated the PIP joint of the left fifth finger 
and now had Boutonniere's deformity.  He had approximately 10 
percent of active motion at the joint.  The assessment was 
traumatic Boutonniere's.  The finger was splinted and 
treatment was continued with heat, joint mobilization, 
stretching and a home management program.  After three weeks 
the veteran reported his hand was fully functional despite 
the deformity.  Range of motion at the PIP joint was zero and 
at the distal interphalangeal (DIP) joint was 30 percent.  At 
the discharge examination in January 1993, the diagnosis was 
Boutonniere's deformity of the left fifth digit.  

The report of the enlistment examination in August 1995 noted 
deformity of the left fifth finger into flexion while in 
service with rupture of extensor tendon with no surgery.  The 
examiner commented that the finger was functional.  Findings 
of a Physical Evaluation Board in November 2001 indicated 
there was no evidence that the veteran's left fifth finger 
deformity rendered him unfit for duty.  

At a VA examination in April 2005, the history was that the 
PIP joint of his fifth finger of his left hand was dislocated 
in service.  It had been splinted but ended up being fixed in 
a flexed position.  It flared up on him with pain during 
weather changes.  He experienced mainly loss of function 
which was not significant and it was also somewhat 
disfiguring to him.  Clinical findings were that he had full 
range of motion of the metacarpal phalangeal joint as well as 
the DIP.  His PIP joint was held in flexion with motion 
between 105 and 110 degrees.  The diagnosis was left hand 
flexion deformity of the fifth finger PIP joint.   

The veteran testified in April 2007 as to the symptoms and 
manifestations of his left little finger disability.  He 
testified that his left hand basically ached around the 
knuckle.  He had heard that surgery would involve splinting 
his finger which would basically keep him from doing his job 
because he typed a lot and also had to lift items.  He was in 
charge of shipping and distribution where he worked.  He 
testified that he could move his left little finger in 
towards the palm but could not straighten it.  He described 
that, not being able to use his whole hand made it a little 
harder at his job when he was trying to pick up bags or parts 
than if he had full control of his hands.  He could not pick 
up a bag and get his finger to wrap around or get a tight 
squeeze with it.  It was a little harder to try and do like 
intricate stuff at work.  No medical personnel had told him 
that he should have amputation of the finger.  He testified 
that he had been diagnosed with arthritis in that joint.  

Based upon a full review of the record, the Board finds that 
entitlement to a compensable evaluation for left fifth finger 
disorder has not been established.  Another examination is 
not needed, for as discussed herein, the applicable schedular 
rating criteria only provide for a noncompensable evaluation 
for either the major or minor hand.  The veteran's left 
little finger has been rated as 0 percent disabling under DC 
5230.  For digits II through V, the metacarpophalangeal (MCP) 
joint has a range of zero to 90 degrees of flexion, the PIP 
joint has a range of zero to 100 degrees of flexion, and the 
DIP joint has a range of zero to 70 or 80 degrees of flexion.  
38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The evidence shows that the veteran has severe limitation of 
motion of his fifth finger of the left hand.  For the little 
finger, the schedular rating provided for limitation of 
motion is a noncompensable rating for any degree of 
limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5230 (2007).

The Board has considered whether the veteran's left fifth 
finger with very limited motion as shown at the April 2005 VA 
examination is more appropriately evaluated as ankylosis.  
Under the notes to the rating criteria, for evaluation of 
ankylosis of the little finger, if only the MCP or PIP joint 
is ankylosed and there is a gap of more than two inches 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, the 
disability will be rated as unfavorable ankylosis.  If only 
the MIP or PIP joint is ankylosed and there is a gap of two 
inches or less between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, the disability will be rated as favorable 
ankylosis.  However, even if the left little finger were 
ankylosed, the rating criteria provide for a noncompensable 
evaluation for ankylosis of the little finger, whether it is 
favorable or unfavorable.  A noncompensable rating is the 
only schedular rating available for this disorder.  38 C.F.R. 
§ 4.71a, DC 5227 (2007).

The notes further provide that evaluation as amputation is 
warranted for the little finger if both the MCP and PIP 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  As 
only the PIP joint would be considered ankylosed, there is no 
basis for finding the severity of the veteran's left little 
finger disability warrants evaluation as amputation.  In 
addition, the evidence does not show that the veteran's left 
fifth finger disability results in limitation of motion of 
other digits or interference with the overall function of the 
hand.  38 C.F.R. § 4.71a, DC 5227 (2007). 

The Board has considered whether an increased disability 
rating is warranted for the veteran's left small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in Johnston v. Brown, Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In this case, the veteran is receiving a noncompensable 
evaluation for his left little finger disorder under DC 5230.  
This is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

The veteran testified that his PIP joint of his left little 
finger had been diagnosed with arthritis.  Arthritis shown by 
X-ray studies is rated based on limitation of motion of the 
affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, and is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, a 10 
percent rating may be assigned for each major joint or group 
of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  For the purpose of rating disability from 
arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints.  See 38 C.F.R. § 4.45.  

There is no x-ray evidence of record that demonstrates that 
the veteran's PIP joint of the left little finger has 
arthritis.  The Board finds, however, that a remand is not 
needed to provide the veteran with an x-ray examination.  
Even assuming, that the arthritis is manifested in the PIP 
joint of the left little finger, the veteran is not service-
connected for multiple involvements of the interphalangeal, 
metacarpal and carpal joints.  Thus, with only a PIP joint 
involved, entitlement to a 10 percent rating based on 
arthritis with noncompensable limitation of motion is not 
shown for a group of minor joints because only a single 
joint, not a group of minor joints would be involved.  

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra- schedular basis.  See 38 
C.F.R. § 3.321(b)(1).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an initial compensable evaluation for the veteran's left 
fifth finger disability.  The Board has considered the 
application of staged ratings, but finds that the veteran's 
disability has remained the same throughout the period of 
this appeal.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an initial 
compensable rating for the veteran's service-connected left 
fifth finger disorder.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.

III. Earlier effective date for service-connected 
disabilities

An August 2005 rating decision granted service connection for 
a low back disorder, a left little finger disorder, and a 
right knee disorder, effective March 7, 2005, the date the 
claim was received.  The veteran seeks an earlier effective 
date and contends that he submitted a claim prior to that 
date.  

The veteran submitted a copy of a Preseparation Counseling 
Checklist (DD Form 2648) dated November 1, 2001.  The purpose 
of such a checklist was to record preseparation services and 
benefits requested by and provided to Service member.  The 
veteran identified VA Disability Benefits on the checklist as 
an area of interest in which he wished assistance.  

The packet of service medical records includes a draft form 
dated February 5, 2002, of an application for compensation 
with general instructions attached to the front of the form.  

An application for vocational rehabilitation was dated May 
21, 2002, and received at the RO on May 29, 2002.  A file was 
established on May 31, 2002.  In a rating decision dated in 
August 2002, entitlement to vocational rehabilitation was not 
established.  Entitlement to vocational rehabilitation could 
not be granted because service connection had not been 
established.  The veteran had not provided any evidence of a 
disability.  The veteran was notified by letter dated August 
14, 2002, that his application for Vocational Rehabilitation 
Services had been sent to the Veterans Service Center for a 
rating decision.  Based on the medical data available at the 
time of the decision, the rating specialist determined that 
service connection was not established. 

The veteran also submitted a copy of a letter received from 
the Department of Veterans Affairs in Montgomery, Alabama 
dated June 3, 2002, stating that his application for benefits 
had been received.  He submitted a copy of a letter from the 
Veterans Health Administration dated in December 2002 which 
confirmed his enrollment with VA's health care system and the 
assignment of a priority group.  

The veteran's VA Form 21-526, Veteran's Application for 
Compensation and/or Pension was received on March 7, 2005.  
The veteran submitted a copy of a March 2005, letter stating 
that his application for benefits had been received.  

The veteran testified in April 2007 that he separated from 
service on March 22, 2002, and filed his first claim on 
November 1, 2001, while still in service as part of his 
processing.  After separation, in May 2002, he filed a claim 
for vocational rehabilitation, Chapter 31 benefits, and for 
service-connected compensation disability in Montgomery, 
Alabama.  He also filed another claim for compensation 
disability on March 7, 2005.  

He acknowledged that he had received notice of an August 2002 
rating decision that he was not entitled to vocational 
rehabilitation due to not having any service-connected 
disability.  The veteran disputes that the claim received in 
March 2005 was the original claim.  He contends that was the 
third time he had applied for compensation benefits.  He did 
not have a copy of filing for service connected compensation 
disability either informal or formal showing that VA had 
received his claim prior to March 7, 2005, or at the same 
time he filed for vocational rehabilitation benefits.  

The veteran testified that he had filed for the disability 
benefits before he got out of service, then filed for the 
vocational benefits at separation and mailed paperwork again 
in 2003.  He filed again in March 2005 which is the 
application on which the effective date was established.  The 
veteran contends that the effective date should be based on 
his previous application or applications.  He testified that 
in November 2001 and in May 2002 he was applying for his 
back, knee, and hand.  Each time he applied for the same set 
of disabilities.  

The effective date for a grant of service connection based on 
an original claim is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

The date of the filing of a claim is controlling in 
determinations as to effective dates.  The effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); Wright v. Gober, 10 Vet. App. 343 (1997).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The Board has thoroughly reviewed the claims folder and has 
found no service connection claim, formal or informal, for a 
low back disorder, left little finger disorder, or right knee 
disorder that was received by VA at any time prior to March 
7, 2005.  The VA administrative claims process recognizes 
formal and informal claims.  A formal claim is one that has 
been filed in the form prescribed by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  An 
informal claim may be any communication or action, indicating 
intent to apply for one or more benefits under VA law.  
Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2007).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).

In this case, the formal claim the veteran filed that served 
as the basis for the award of service connection for a low 
back disorder, a left little finger disorder, and a right 
knee disorder was received on March 7, 2005, more than one 
year after the date of separation from service.  Accordingly, 
the applicable regulation dictates that the effective date is 
the later of the date of receipt of the claim, or the date 
entitlement arose.

The veteran claims that DD Form 2648 shows that he filed a 
claim in November 2001.  The Board notes, however, that this 
is a preseparation counseling checklist and although the 
veteran had checked "yes" for disabled veterans benefits, 
this response indicates that this was one of listed services 
and benefits for which the veteran desired counseling.  This 
is a form provided by the Department of Defense, not an 
application for VA benefits and there is no indication that 
it, or any claim for benefits from the veteran, was received 
by VA at that time.  

It appears that the veteran did receive counseling on 
applying for disabled veterans benefits because there is a 
draft copy of a veteran's application for compensation 
prepared prior to his separation from service dated February 
5, 2002.  This application does not appear to have ever been 
submitted to VA, however, as it was on a form apparently used 
in counseling with comments on the form and instructions for 
completion of the form attached.  There is no date stamp 
showing receipt by VA.  It was contained with service medical 
records which are undated as to receipt by VA.  

The text of the letters received in June 2002 and March 2005 
noting that an application for benefits had been received is 
substantially the same.  However, as a veteran can apply for 
different types of benefits, this generic letter issued in 
June 2002 is not conclusive evidence that an application for 
benefits which had been received was, in fact, an application 
for disability benefits.  The veteran had applied for 
vocational rehabilitiation benefits at that time.

In fact, as discussed above, evidence of record shows that an 
application for vocational rehabilitation was received at the 
RO on May 29, 2002 and a file was established on May 31, 
2002.  In a rating decision dated in August 2002, entitlement 
to vocational rehabilitation could not be granted because 
service connection had not been established.  The veteran had 
not provided any evidence of a disability.  The veteran was 
notified of the decision in August 2002.  

While the veteran asserts that he filed claims for service 
connection prior to March 7, 2005, there is no evidence 
consistent with this assertion to show that any claims for 
service-connected benefits were received by VA.  There is 
evidence that he was interested in filing as he had requested 
counseling and evidently received assistance on completing an 
application.  Had VA received correspondence indicating an 
intention to file claims for service connection, that 
correspondence would have been filed in the veteran's claims 
folder and appropriate action would have been undertaken at 
that time.  There is no evidence in this case to rebut this 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992) (presumption of regularity applies to the official 
acts of public officers, and in the absence of clear evidence 
to the contrary, it must be presumed that they have properly 
discharged their official duties); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

Moreover, the Board notes that in the veteran's VA Form 21-
526, Veteran's Application for Compensation and/or Pension 
received on March 7, 2005, in response to whether he had ever 
filed a claim with VA, the veteran checked "No". 

The Board finds that the veteran's earliest claim for service 
connection for his low back disorder, left little finger 
disorder, and right knee disorder was his formal claim 
received at the RO on March 7, 2005.  There is no earlier 
communication of record from the veteran or any 
representative or other party to VA that would constitute a 
claim for service connection for these disorders.  38 C.F.R. 
§ 3.155.  That date is more than one year following the 
veteran's separation from service.  The applicable regulation 
provides that the effective date for a grant of direct 
service connection is the later of the date of receipt of 
claim or date entitlement arose.  Therefore, the appropriate 
effective date is the date of receipt of the claim, March 7, 
2005.  38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the benefit 
of the doubt rule does not apply.  Therefore, the Board finds 
that an effective date earlier than March 7, 2005, for the 
award of service connection for a low back disorder, left 
little finger disorder, and right knee disorder is not 
warranted, and the appellant's claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable rating for service-
connected left hand deformity of fifth finger, PIP joint is 
denied.  

An effective date prior to March 7, 2005, for entitlement to 
service connection for a low back disorder, a left fifth 
finger disorder, and a right knee disorder is denied.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for a service-connected low back disability.  At his April 
2007 hearing, he testified that his condition was worse than 
when he was examined in April 2005.  He had gone to the 
emergency room about a month earlier and had an appointment 
scheduled approximately two or three weeks after the date of 
the hearing.  The evidence suggests that the veteran's 
symptoms have persisted and worsened.  Therefore, he should 
be afforded another VA examination to determine the current 
nature and severity of his service-connected low back 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that evaluation of 
the claimed disability will be fully informed). 

At the April 2007 hearing the veteran also testified that he 
had been seen o at a medical care center on the east side of 
Indianapolis for treatment for his low back disorder.  These 
records should be obtained and placed in the claims file.  
38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  After receiving necessary 
identification of the facility and 
authorization for release of medical 
records from the veteran, request the 
treatment records for the veteran's low 
back disorder from a private medical care 
center on the east side of Indianapolis.   

2.  Schedule the veteran for a VA 
orthopedic examination for evaluation of 
the nature and severity of his status post 
L5-S1 interbody fusion.  All current 
findings related to his service-connected 
low back disorder should be reported.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination and that review 
should be noted in the examination report.

3.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


